UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6076



THOMAS CAMERON WHITEMAN,

                                              Plaintiff - Appellant,

          versus


PADMAJA POLAVARAPU, M.D.; TRISH CATHER, Head
Nurse,

                                           Defendants - Appellees,

          and


DEPARTMENT OF CORRECTIONS, Virginia Department
of Corrections, Bland Correctional Unit #100,

                                                           Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-98-160-R)


Submitted:   May 25, 1999                     Decided:   June 2, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Thomas Cameron Whiteman, Appellant Pro Se.    Peter Duane Vieth,
WOOTEN & HART, P.C., Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Thomas Cameron Whiteman appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, although we grant leave to

proceed in forma pauperis, we affirm on the reasoning of the

district court.   See Whiteman v. Polavarapu, No. CA-98-160-R (W.D.

Va. Dec. 23, 1998).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2